Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.171 Page 1 of 11




                          Exhibit 1
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.172 Page 2 of 11




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

  RESURRECTION SCHOOL; CHRISTOPHER
  MIANECKI, individually and as next friend on
  behalf of his minor children C.M., Z.M., and N.M.;       No. 1:20-cv-1016
  and STEPHANIE SMITH, individually and as
  next friend on behalf of her minor child F.S.,
                 Plaintiffs,

            v.

  ROBERT GORDON, in his official capacity as the
  Director of the Michigan Department of Health
  and Human Services; DANA NESSEL, in her
  official capacity as Attorney General of the State
  of Michigan; LINDA S. VAIL, in her official
  capacity as the Health Officer of Ingham County;
  and CAROL A. SIEMON, in her official capacity
  as the Ingham County Prosecuting Attorney,
                  Defendants.


            DECLARATION OF JACOB ALLSTOTT, PRINCIPAL OF PLAINTIFF
                           RESURRECTION SCHOOL

       I, Jacob Allstott, make this declaration pursuant to 28 U.S.C. § 1746 and based on my

personal knowledge and upon information and belief where noted.

       1.        I am an adult citizen of the United States, and I am the Principal of Resurrection

School, operated by Church of the Resurrection Parish in Lansing, Michigan.

       2.        Resurrection School is a Catholic school that has adopted a curriculum and

disciplinary policies that honor the dignity of every student, and it provides an education based

upon the teachings of the Catholic faith.

       3.        Resurrection School defines itself as a Catholic Liberal Arts school that exists as

an alternative educational system with a unique philosophy and purpose. Above all, the school

strives to build a strong sense of Catholic identity and spiritual well-being.



                                                -1-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.173 Page 3 of 11




        4.     Resurrection School’s disciplinary policies follow its mission to instill Christian

formation by which children become disciples of Christ. Resurrection School believes that it is

through the individual formation of each child that they are able to see themselves and the world

through God’s eyes, and to act as God would have him act at all times. The goal, then, of discipline

is to recognizes the dignity of each human person and to take into consideration the workings of

grace as well as of sin and conversion. The word “discipline” comes from the same root as the

word “disciple,” which means to learn. Therefore, Resurrection School sees discipline as the

process of learning virtue and the following of the precepts of Christ. The emphasis is placed on

each student’s development of self-discipline and responsibility based on Christian virtue.

        5.     Resurrection School adheres to a Disciple of Christ Virtue Curriculum. The school

intentionally selects and focuses on virtues to be cultivated in each of its students. Resurrection

School requires that faculty or staff members identify the specific virtues a child may need to

cultivate.

        6.     Resurrection School’s Virtue Curriculum follows the Catechism of the Catholic

Church (CCC) that defines virtue as a “habitual and firm disposition to do the good. It allows the

person not only to perform good acts, but to give the best of himself. The virtuous person tends

toward the good with all his sensory and spiritual powers; he pursues the good and chooses it in

concrete actions.” CCC § 1803.

        7.     In accordance with the teachings of the Catholic faith, Resurrection School believes

that every human has dignity and is made in God’s image and likeness. Resurrection School

believes that for young children, a mask can shield our humanity and prevent the level of

communication necessary for classroom instruction.




                                               -2-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.174 Page 4 of 11




        8.      Resurrection School also believes that masks can make children anti-social and can

interfere with the development of personal relations. As the Catholic faith teaches, we are

relational beings. And our existence as relational beings points to the Holy Trinity. A mask can

be disruptive to this essential element of the Catholic faith, and it is disruptive to the teaching of

young children in the classroom for these and other reasons.

        9.      Resurrection School believes that God’s plan involves learning from each other

because God blesses each person with different and diverse talents to share. These differences

encourage enrichment among its students, as God “has willed that one should need another and

that all should be my ministers in distributing the graces and gifts they have received from [God].”

CCC § 1937.

        10.     Resurrection School seeks to instill confidence in its students and encourage social

interactions that replicate the life and teachings of Jesus Christ.

        11.     For example, Resurrection School seeks to impart the virtue of mercy through

actions of forgiveness. For example, when a student has wronged or hurt another student, a teacher

guides the student through the reconciliation process and facilitates a face to face apology with the

student who was harmed. A mask interference with this important human interaction—an

interaction that is essential to the spiritual well-being of the students.

        12.     Resurrection School sees moments of conflict, whether working on a difficult

concept, struggling with reading or a complex math concept, or disagreement between students, as

moments to evangelize.

        13.     Resurrection School is devoted to helping and serving all students, especially

students who inspire others through persisting and learning with exceptionalities, such as learning

disabilities, an extra twenty-first chromosome, or setbacks from a troubled childhood.



                                                  -3-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.175 Page 5 of 11




       14.     Resurrection School is proud of instilling the love and wonder of a Catholic, liberal

arts curriculum and guiding its students in a multi-disciplinary approach that infuses the Catholic

faith every facet of the students’ day.

       15.     The students are the focus and reason for the existence of Resurrection School. The

faculty works for the betterment, education, and divinization of their students, as the ultimate goal

of Catholic education is to prepare each child to become a Saint.

       16.     Resurrection School partners with the students’ parents, who are the first educators

of their children according to the Catechism of the Catholic Church. Accordingly, Resurrection

School listens to parents in its school community, and it strives to give voice and the appropriate

authority to them.

       17.     The Resurrection School parent community, in large measure, deeply disagrees

with and objects to the challenged order that requires young children in kindergarten through fifth

grade to cover their faces while engaged in the process of learning, even while socially distanced

in the classroom.

       18.     Resurrection School seek to take responsible measures to ensure health and safety.

       19.     Resurrection School desires to provide a stable and normalized environment for its

students where they can establish friendships and a healthy spiritual life and receive an enriching

Catholic education.

       20.     Prior to the 2020-21 school, year, I worked to establish strict safety protocols and

methods to return to in-person schooling at Resurrection School. The work is memorialized as

Resurrection COVID-19 Preparedness and Response Plan 2020-21 submitted on August 14, 2020.

       21.     Resurrection School requires that students wear masks walking into school and in

any common areas of the school, such as hallways. I have implemented a map and traffic system



                                                -4-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.176 Page 6 of 11




to establish social distancing when parents drop students off at the beginning of the school day and

pick students up at the end of the day.

       22.     Resurrection School requires strict health screening before a child may enter the

school. The School requires that families abide by local and state health screening protocol and

informs families of this protocol.

       23.     Resurrection School follows a traffic schedule for the hallways, so no classes

interact in common areas throughout the day. Individual classes are considered to be “cohorts”

and do not interact with other classes. The classes are then further broken down into “pods.” Each

student is in a pod with three other students.

       24.     Cohorts are isolated during lunch and recess and do not interact with other cohorts.

       25.     Student pods sit by each other in the classroom, eat lunch together, attend Mass

together, while practicing social distancing as best as possible.

       26.     Resurrection school ensures student hygiene by teaching proper handwashing and

designating multiple times throughout the day for cohorts to wash their hands and use hand

sanitizer. As they enter any classroom, the children are directed to use the wall-mounted sanitizer

dispenser.

       27.     No outside visitors are allowed in the school. No teachers who also teach at another

school are allowed into the school. They must teach virtually, and their lessons are uploaded for

completion from home.

       28.     Resurrection School installed UV-C air purification systems in each room to kill

airborne containments and continuously runs the systems when the school is in session.




                                                 -5-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.177 Page 7 of 11




       29.     Resurrection School follows a strict sanitization protocol. No less than three times

a day, the school uses a commercial grade antimicrobial fogger to disinfect all common areas. All

surfaces are cleaned at least every four hours as outlined by the EPA and the CDC.

       30.     Resurrection School requires social distancing in the classroom and in all common

areas with postings throughout the school to indicate proper distancing.

       31.     Resurrection School provides instruction while students are separated into pods

within their cohort.

       32.     Every family at Resurrection School must adhere to the school’s policies in order

to continue attending school. This includes such things as continuous monitoring of the students

and family’s health for COVID-19 symptoms and taking students’ temperatures at home every

morning using an oral, tympanic, or temporal scanners. Anyone experiencing any potential

symptoms of COVID-19 or who has been in close contact to a positive case must stay home.

       33.     The parents at Resurrection School have committed to not using any busing to avoid

any contact between different cohorts and to avoid contact with anyone outside the school.

       34.     Families at Resurrection School are committed to limiting their contact with others

outside of school hours to reduce the spread of COVID-19.

       35.     Resurrection School has suspended all school assemblies that would involve more

than one cohort.

       36.     Resurrection School has suspended all field trips.

       37.     Resurrection School has been intentional and careful to preserve the most important

aspect of its school: the religious and virtue-based education received in the classroom.

       38.     To date, Resurrection School has avoided any outbreaks within its school due to

following this strict protocol.



                                               -6-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.178 Page 8 of 11




        39.    From August 2020 until October 9, 2020, Resurrection School educated its students

without any outbreak or transmission of COVID-19 pursuant to extensive safety protocol. The

children in kindergarten through fifth grade were not required to wear facial coverings in the

classroom while seated at their desks. This practice did not pose a danger to health and safety;

there were no incidences of COVID-19. And the practice allowed children to remove their facial

coverings at their desks while engaging in Resurrection School’s curriculum.

        40.    Under Director Gordon’s October 9, 2020 order, all children in grades kindergarten

through fifth grade are now required to wear facial coverings in the classroom at all times.

        41.    Resurrection School has observed young children experience difficulties in

following the challenged order.

        42.    Resurrection School has observed C.M., Z.M., and N.M. struggle to tolerate a facial

mask.

        43.    Resurrection School has observed that requiring facial masks in the younger grades,

specifically kindergarten through fifth grade, poses pedagogical challenges of speaking and

listening, distracts from the school’s religious mission and virtue curriculum, and requires the

school to enforce the order on its students.

        44.    The order requires that Resurrection School change its disciplinary policies, as the

school would not normally have to require students to cover their faces during its educational

lessons.

        45.    Requiring a young student in grades kindergarten through fifth grade who is

experiencing an observable difficulty in tolerating a facial mask to re-cover his/her face or to

continue wearing the facial mask, when the student is not near other students or staff, violates the

sincerely held religious beliefs of Resurrection Church.



                                               -7-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.179 Page 9 of 11




       46.     There is little to no identifiable benefit to requiring young children to continuously

wear facial masks when the student is socially distanced at his/her desk. However, young children

have exhibited that this practice is problematic.

       47.     Some young students have acted more withdrawn.

       48.     Facial masks have hindered and made communication more difficult.

       49.     Many students have been distracted during class because of their facial masks and

have required re-direction.

       50.     Students who are most at risk or who already harbor learning challenges appear at

greater risk for experiencing difficulties with wearing facial masks.

       51.     I have observed students drop their face masks on the ground and then put them on

their faces. In one instance, I observed a student drop his facemask onto the ground and then place

the mask directly in his mouth.

       52.     Despite direction on the proper handling of facial masks, young students do not

possess the fine motor skills or the cognitive acuity to handle masks properly, say as a medical

professional would. From my observations when charged with wearing facial masks for an

extended period of time, young children in kindergarten through fifth grade actually handle facial

masks in a manner that appears more harmful and would contribute to the spread of germs and

viruses.

       53.     Having great sympathy for the young students at our school and knowing that many

problems with wearing facial coverings stem from matters beyond their control, such as

behavioral, emotional, or developmental reasons, Resurrection School does not believe it can

discipline young students for improperly wearing facial coverings without violating our sincerely

held Catholic beliefs and virtue curriculum.



                                                -8-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.180 Page 10 of 11




           54.   As a Catholic School, we are required to act in accordance with our conscience to

preserve fundamental rights and the teachings of the Gospel. CCC § 2242.

           55.   According to the Catechism of the Catholic Church, receiving a religious education

in accordance with parental authority is a fundamental right. CCC § 2229.

           56.   The Catholic Church believes that “Public authorities have the duty of guaranteeing

this parental right and of ensuring the concrete conditions for its exercise.” CCC § 2229.

Resurrection School does not believe, however, that conditions put in place by public authorities

that distract, upset, frustrate, and disregard the behavioral, developmental, and cognitive

challenges of our youngest children in the classroom setting are “concrete.”

           57.   The challenged order requires that ministers of Resurrection School enforce the

order and/or discipline students for non-compliance with the order or face misdemeanor charges

and/or fines.

           58.   Enforcing the condition imposed by the challenged order on young children in the

classroom who are trying to receive a Catholic education violates our sincerely held religious

beliefs.

           59.   Resurrection School believes, for example, that a kindergartener who is learning

how to read a Bible verse and who struggles with her speech should be able to remove her facial

covering, when at her desk and within her pod, so she can be audibly heard by the class and so she

can receive help in reading and pronouncing the words correctly.

           60.   The challenged order allows people to remove facial coverings for many reasons,

such as voting, attending a public religious worship ceremony, sitting at a table at a restaurant or

bar, reciting a speech, and receiving services that require the removal of a facial covering, such as

spa, tattoo, and cosmetic services.


                                                -9-
Case 1:20-cv-01016-PLM-SJB ECF No. 8-1 filed 10/27/20 PageID.181 Page 11 of 11




       61.      Learning how to read the Bible and receiving and participating in a Catholic

education seems at least as important, and to practicing Catholics, much more important, than the

exemptions allowed by the challenged order.

       62.     In the Catholic faith, selecting a Parish and its Parish school involves a deep faith

discernment as “[t]he parish is the Eucharistic community and the heart of the liturgical life of

Christian families; it is a privileged place for the catechesis of children and parents.” CCC § 2226.

       63.     Resurrection School seeks to preserve its student disciplinary policies and virtue

curriculum without unjust interference from the state and without re-ordering or de-emphasizing

what the school considers to be virtuous and important.

       64.     While safety is exceptionally important, and Resurrection School remains devoted

to providing as safe of an environment as possible, eternal salvation holds the utmost importance

to its curriculum and the future of its students’ souls. Matthew 18:8-9.



       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and

correct.

               Executed on the 27th day of October 2020.



                                       ________________________
                                       Jacob Allstott




                                                - 10 -
